                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OLIVEIRA DOS SANTOS,                                  Case No. 21-cv-04224-JD
                                                         Petitioner,
                                   8
                                                                                               ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     NAPA STATE HOSPITAL,
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a patient at Napa State Hospital, filed a pro se petition for a writ of habeas

                                  14   corpus pursuant to 28 U.S.C. § 2254. Petitioner was convicted in San Mateo County, which is in

                                  15   this district, so venue is proper here. See 28 U.S.C. § 2241(d).

                                  16                                                DISCUSSION

                                  17           STANDARD OF REVIEW

                                  18           This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  19   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  20   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  21   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading

                                  22   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                  23   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                  24   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                  25   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                  26   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                  27   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                  28   688, 689 (1st Cir. 1970)).
                                              LEGAL CLAIMS
                                   1
                                              Petitioner seeks relief regarding the conditions of his confinement and his underlying
                                   2
                                       conviction. “‘Federal law opens two main avenues to relief on complaints related to
                                   3
                                       imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the Civil
                                   4
                                       Rights Act of 1871, Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. Challenges to the
                                   5
                                       lawfulness of confinement or to particulars affecting its duration are the province of habeas
                                   6
                                       corpus.’” Hill v. McDonough, 547 U.S. 573, 579 (2006) (quoting Muhammad v. Close, 540 U.S.
                                   7
                                       749, 750 (2004)). “An inmate’s challenge to the circumstances of his confinement, however, may
                                   8
                                       be brought under § 1983.” Id.
                                   9
                                              Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or speedier
                                  10
                                       release’” from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011) (quoting Wilkinson
                                  11
                                       v. Dotson, 544 U.S. 74, 82 (2005)); see Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). “Where
                                  12
Northern District of California




                                       the prisoner’s claim would not ‘necessarily spell speedier release,’ however, suit may be brought
 United States District Court




                                  13
                                       under § 1983.’” Skinner, 562 U.S. at 533-34 (quoting Wilkinson, 544 U.S. at 82). In fact, a §
                                  14
                                       1983 action is the exclusive remedy for claims by state prisoners that do not “lie at the ‘core of
                                  15
                                       habeas corpus.’” Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc) (quoting
                                  16
                                       Preiser, 411 U.S. at 487). A claim that meets the statutory criteria of § 1983 may be asserted
                                  17
                                       unless it is within the core of habeas corpus because “its success would release the claimant from
                                  18
                                       confinement or shorten its duration.” Thornton v. Brown, 757 F.3d 834, 841 (9th Cir. 2014)
                                  19
                                       (citing Preiser, 411 U.S. at 500).
                                  20
                                              Petitioner has not exhausted the habeas claims in state court. He has presented claims only
                                  21
                                       to the Ninth Circuit and the State Bar of California. Prisoners in state custody who wish to
                                  22
                                       challenge collaterally in federal habeas proceedings the fact or length of their confinement are
                                  23
                                       required to exhaust state judicial remedies, either on direct appeal or through collateral
                                  24
                                       proceedings, by presenting the highest state court available with a fair opportunity to rule on the
                                  25
                                       merits of each and every claim they seek to raise in federal court. See 28 U.S.C. § 2254(b), (c);
                                  26
                                       Rose v. Lundy, 455 U.S. 509, 515-16 (1982). The habeas action is dismissed without prejudice.
                                  27

                                  28
                                                                                         2
                                   1   Petitioner may file a federal petition in this Court once the California Supreme Court has ruled on

                                   2   his claims.

                                   3           Petitioner’s claims about the conditions of his confinement are dismissed without

                                   4   prejudice, and plaintiff may file a separate civil rights action. If plaintiff files a civil rights action,

                                   5   he must identify specific defendants and describe how they violated his constitutional rights.

                                   6   Simply stating that he was unable to file a grievance, without more information, is insufficient.

                                   7                                               CONCLUSION

                                   8           1. Petitioner is permitted to proceed in forma pauperis, but this action is DISMISSED

                                   9   without prejudice. A certificate of appealability is DENIED.

                                  10           2. The Clerk is requested to close this case.

                                  11           IT IS SO ORDERED.

                                  12   Dated: July 8, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                        JAMES DONATO
                                  15                                                                    United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            3
